Southard J.
Two reasons are relied on for the reversal of this judgment. 1. That the state of demand is unlawuniting matters which cannot be joined together, The state of demand sets out the judgment and the amount °f it, and Bien adds, “ The defendant is further indebted to the plaintiff in 2 dollars, 18 cents, it being the costs which the defendant subjected the plaintiff to, in obtaining process on said judgment, which the defendfrau(juientiy evaded.” It is the joining of this item to the judgment, of which the plaintiff in certiorari complains ; but I do not perceive for what good reason. I understand the item to be, the *costs of the execution, issued upon the judgment, by justice Reynolds, and on which the money was not made. And if this be so, it is both a proper claim, and well joined in this action.
2nd Reason. That the transcript of the justice (under his hand and seal) was admitted without proof of his hand-writing. I do not think proof necessary. I think the character of the court, the nature of the transcript, *587i- and the words of the statute establishing the court, render it competent evidence, without such proof.
Neither of the reasons therefore are sufficient for reversal; but there is, on the face of the transcript, that which ought to have prevented a judgment upon it, unless in some wTay, satisfactorily explained, and I find no such explanation. It has these words. “ Issued execution, directed to S. Morehouse, constable, who did, on the 14th December 1816, return the sheriff’s receipt for the body of the defendant.” This then is a suit, brought upon a judgment, on which a ca. sa. had been issued, and the body of the defendant taken and imprisoned. The execution of this ca. sa. is prima facie evidence of the payment and satisfaction of the judgment. And the legal conclusion arising from the fact, is not rebutted ; for no witness was sworn, or other evidence given. It does not even appear, that the defendant had, in any way, been liberated from confinement. I am therefore in favour of reversal.
Kirkpatrick C. J.
The imprisonment of the body upon a ca. sa. Is, prima facie, satisfaction of the judgment-
By the court:
Let judgment be reversed.